    Case 7:21-cr-00112-UA Document 4 Filed 03/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                        -X


 UNITED STATES OF AMERICA,                                        CONSENT TO PROCEED BY
                                                                  VIDEO OR TELE CONFERENCE
                        -against-


Herbert Bullock                                                   7:21-cr-112

                        Defendant(s).
                                                        -X


Defendant Herbert Bullock hereby voluntarily consents to participate in the following
proceeding via El videoconferencing or iXi teleconferencing:


        Initial Appearance Before a Judicial Officer


D Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
        Indictment Form)


D Guilty Plea/Change of Plea Hearing

        Bail/Detention Hearing


D Conference Before a Judicial Officer ~ Assignment of Counsel




 /s/ Herbert Bullock
Defendant's Signature                                  Defej.id^ft's Cour^l s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

 HerbertBylIock_                                        Jason Ser
Print Defendant's Name                                 Print Counsel's Name



This proceeding was conducted by reliable video or tglephDTt©^ortferencing technology.

  5/1^ <
Date1                                                  L^S-J^rgtnct Judge/O.S. Magistrate Judge
